    Case 5:20-cr-50123-KES Document 38 Filed 08/05/21 Page 1 of 6 PageID #: 73




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                              WESTERN DIVISION

UNITED STATES OF AMERICA,                            5:20-CR-50065-KES

                     Plaintiff,

        vs.                                          ORDER GRANTING
                                                    MOTION FOR JOINDER
MELVIN BREWER, a/k/a Rico;
JOSHUA BLACK FEATHER; and ALEX
RESPECTS NOTHING,

                     Defendants.



UNITED STATES OF AMERICA,                            5:20-CR-50123-KES

                     Plaintiff,

        vs.                                          ORDER GRANTING
                                                    MOTION FOR JOINDER
WILLIAM REDDY, a/k/a Billy Reddy,

                     Defendant.


        The United States moves for a joint trial of the above-captioned cases. CR

20-50065 Docket 141; CR 20-50123 Docket 32. Defendants Melvin Brewer,

William Reddy, and Joshua Black Feather1 do not object. Alex Respects

objects. CR 20-50065 Dockets 143, 144. For the following reasons, the court

grants the motion for joinder.



1Black Feather entered a plea of guilty to the charge in the Indictment on April
21, 2021. CR 20-50065 Docket 99. The court adopted Magistrate Judge
Wollmann’s Report and Recommendation accepting his guilty plea on May 5,
2021. CR Docket 20-50065 at 104. Black Feather’s sentencing is scheduled on
August 13, 2021. CR 20-50065 Docket 120.
 Case 5:20-cr-50123-KES Document 38 Filed 08/05/21 Page 2 of 6 PageID #: 74




                                 BACKGROUND

      On July 23, 2020, defendants Melvin Brewer, Joshua Black Feather, and

Alex Respects Nothing were indicted on one count of conspiracy to distribute a

controlled substance in violation of 21 U.S.C. §§ 846, 841(a)(1) and 841(b)(1)(A).

CR 20-50065 Docket 23. The indictment alleges that the defendants conspired

to distribute methamphetamine “no later than on or about October 2014, and

continuing to on or about [July 23, 2020].” Id. William Reddy was indicted on

September 17, 2020, on one count of conspiracy to distribute a controlled

substance in violation of 21 U.S.C. §§ 846, 841(a)(1) and 841(b)(1)(A). CR 20-

50123 Docket 1. A superseding indictment filed on July 22, 2021, included the

original count of conspiracy to distribute a controlled substance, and it added

an additional count for possession of a firearm by a prohibited person in

violation of 18 U.S.C. §§ 922(g)(3) and 924(a)(2). CR 20-50123 Docket 30. The

superseding indictment alleges that Reddy conspired to distribute

methamphetamine “no later than on or about December 2019, and continuing

to on or about [July 22, 2021].” Id.

      The United States asserts that the defendants—Brewer, Black Feather,

Respects Nothing, and Reddy—are “members of the same conspiracy” and

“could have been charged in a single indictment.” CR 20-50065 Docket 141 at

2; CR 20-50123 Docket 32 at 2. The government states that the defendants

were charged in separate indictments in separate cases for “strategic reasons,

which are no longer relevant.” Id. Further investigation in preparation for trial

has revealed additional information that connects the four defendants and the

                                        2
  Case 5:20-cr-50123-KES Document 38 Filed 08/05/21 Page 3 of 6 PageID #: 75




charges in their respective indictments, the government asserts. Id. Now that it

appears both cases will proceed to trial, the government notes that there would

be “significant overlap” of witnesses in the two cases should they be joined. Id.

And because many of the witnesses will need to travel approximately 80 miles

from the Pine Ridge Indian Reservation to Rapid City for trial, the government

argues that “a joint trial would greatly assist in making the witnesses’

testimony more easily secured, less burdensome[,] and more efficient.” Id.

                                   DISCUSSION

      The government asserts that joinder is proper under Federal Rules of

Criminal Procedure 8(b) and 13. Id. at 4. Rule 8(b) permits joinder of

defendants “if they are alleged to have participated in the same act or

transaction, or in the same series of acts or transactions, constituting an

offense or offenses.” Rule 13 states that “[t]he court may order separate cases

be tried together as though brought in a single indictment or information if all

offenses and all defendants could have been joined in a single indictment or

information.” The Federal Rules of Criminal Procedure are to be liberally

construed in favor of joinder. United States v. Ruiz, 412 F.3d 871, 886 (8th Cir.

2005) (citing United States v. Darden, 70 F.3d 1507, 1526 (8th Cir. 1995)).

      Joinder of defendants is limited by Rule 14, which provides that “[i]f the

joinder of . . . defendants in . . . a consolidation for trial appears to prejudice a

defendant . . . the court may order separate trials of counts, sever the

defendants’ trials, or provide any other relief that justice requires.” A court will

sever defendants “only upon a showing of real prejudice to an individual

                                          3
 Case 5:20-cr-50123-KES Document 38 Filed 08/05/21 Page 4 of 6 PageID #: 76




defendant.” United States v. Payton, 636 F.3d 1027, 1037 (8th Cir. 2011)

(citation and internal quotation marks omitted). “To satisfy the real prejudice

standard, a defendant may show that his defense is irreconcilable with the

defense of his codefendant[s] or that the jury will be unable to

compartmentalize the evidence as it relates to separate defendants. . . . The

defendant carries a heavy burden in making this showing.” Id. (cleaned up).

The Supreme Court has found that Rules 8(b) and 14 “are designed ‘to promote

economy and efficiency and to avoid a multiplicity of trials, [so long as] these

objectives can be achieved without substantial prejudice to the right of the

defendants to a fair trial.’ ” Zafiro v. United States, 506 U.S. 534, 540 (1993)

(alteration in original) (citing Bruton v. United States, 391 U.S. 123, 131 n.6

(1968)).

      Here, the government alleges that the defendants participated in the

same acts constituting a conspiracy to distribute methamphetamine. CR 20-

50065 Docket 141 at 4; CR 20-50123 Docket 32 at 4. The government also

alleges that while Brewer joined in the conspiracy earlier, Reddy and Respects

Nothing joined in the same conspiracy at a later date. Id. The government

asserts that its investigation has revealed additional factual connections

between the two cases such that there would be an significant overlap of

witnesses if the cases proceeded to separate trials. Id. Based on these

allegations, the court finds that the defendants could have been joined in a

single indictment. See Fed. R. Crim. P. 13. And the judicial economy and




                                         4
 Case 5:20-cr-50123-KES Document 38 Filed 08/05/21 Page 5 of 6 PageID #: 77




efficient administration of justice gained in joining the cases for trial weigh in

favor of joinder. Thus, under Rule 13, the cases may be joined for trial.

      Respects Nothing’s pro se objection to the motion for joinder is a broad

objection to “anything that might delay this trial.” CR 20-50065 Docket 143.

But he fails to identify how joinder of the two cases would result in delay. His

attorney, in a separately filed objection, argues that joinder is improper under

Rule 8(b) and that a joint trial would prejudice Respects Nothing. CR 20-50065

Docket 144 at 3. As stated above, the court found that the defendants could

have been joined in the indictment and thus joinder of the two cases for trial is

proper under Rule 13. As to prejudice, Respects Nothing states that there is a

“risk” that a jury will hear allegations against him made by Reddy. Id.

According to Respects Nothing, the use of redactions, as proposed by the

government, will not suffice to eliminate this risk. Id. The court disagrees.

Respects Nothing has not met his “heavy burden” to show how redacting his

name from Reddy’s statements presents “real prejudice” barring joinder of the

cases for trial. Payton, 636 F.3d at 1037. Thus, Respects Nothing’s objections

are overruled, and it is

      ORDERED that the government’s motions for joinder (CR 20-50065

Docket 141; CR 20-50123 Docket 32) are granted.

      It is FURTHER ORDERED that:

      1. CR 20-50065 and CR 20-50123 are consolidated and all future

pleadings shall be filed in CR 20-50065.




                                         5
 Case 5:20-cr-50123-KES Document 38 Filed 08/05/21 Page 6 of 6 PageID #: 78




         2. The consolidated caption in CR 20-50065 shall identify the defendants

in the following order: “Melvin Brewer, a/k/a Rico; Joshua Black Feather; Alex

Respects Nothing; and William Reddy, a/k/a Billy Reddy.”

         3. The sole count in the Indictment in CR 20-50065 shall be identified as

Count I in the jury instructions. Counts I & II in the Superseding Indictment in

CR 20-50123 shall be identified as Counts II and III in the jury instructions.

The verdict form for trial shall reference the same counts as indicated by this

order.

         Dated August 5, 2021.

                                       BY THE COURT:


                                       /s/ Karen E. Schreier
                                       KAREN E. SCHREIER
                                       UNITED STATES DISTRICT JUDGE




                                          6
